Cowin, J.
(dissenting). I agree with the court that discrimination claims are arbitrable. While G. L. c. 15 IB creates substantive rights, and provides both judicial and administrative remedies, there is no legal principle that precludes a potential plaintiff from agreeing that his or her claims shall be arbitrated instead. Indeed, while arbitration clauses in employment agreements are generally inserted at the employer’s behest, arbitration may well bring about a speedier, less expensive, less stressful result from which an employee may be able to benefit. I accept also that, as in the case of any arbitration, the parties must agree that a given dispute is to be arbitrated rather than left to administrative or judicial proceedings. In other words, arbitration cannot be imposed unilaterally; it is a product of a mutual understanding.
Where I depart from the court is with its conclusion that the arbitration clause in this employment agreement does not reflect the consent of all parties to arbitrate discrimination claims. The arbitration provision applies to “[a]ny claim, controversy or *405dispute arising out of or in connection with this Agreement” (emphasis supplied). Had there been no employment agreement, the plaintiff would have had no claims. Thus, I fail to understand how there can be doubt that the plaintiff’s claims arise out of the contract or in connection with it. Nor do I rest this conclusion on the policy favoring arbitration of disputes, though that policy provides additional support; I rely only on what appears to me to be language that is free of ambiguity.
The court pays lip service to the intent of the parties, and then refuses to enforce the clearly stated intent on the basis of its public policy views. In so doing, the court, in my opinion, exaggerates the significance of antidiscrimination claims as opposed to other claims of equal importance to those who assert them. That G. L. c. 151B “shall be construed liberally for the accomplishment of its purposes, and any law inconsistent with any provision of this chapter shall not apply,” G. L. c. 15IB, § 9, repeats an admonition found in a number of our statutes,1 and cannot fairly be interpreted to place G. L. c. 15 IB in a special category insofar as arbitration clauses are concerned. Nor does the nature of antidiscrimination claims require a special approach. We readily enforce the arbitration of constraint, tort, consumer and other claims without insisting on special language in the applicable arbitration agreements, and I see no principled reason, other than the court’s preference for the subject matter, why antidiscrimination claims should be treated differently.
The court characterizes its “interpretive rule” as leaving “parties to an employment contract. . . free to agree on arbitration of statutory discrimination claims, and the presumption of arbitrability is in effect. However, parties seeking to provide for arbitration of statutory discrimination claims must, at a minimum, state clearly and specifically that such claims are covered by the contract’s arbitration clause .” Ante at 400. In my opinion, the parties before us have done so. When they entered the agreement, they stated that they agreed to arbitrate “[a]ny claim, controversy or dispute arising out of or in connection with this Agreement.” They could hardly expect that the court would rewrite their agreement for them by insisting on a redrafting *406of contractual language that plainly expresses their purpose. We can only wonder what type of claims will be singled out next for such treatment. Accordingly, I respectfully dissent.

See, e.g., St. 1978, c. 512 (“claims and indemnity procedure for the Commonwealth, its municipalities, counties and districts”). As to liberal construction, see, e.g., G. L. c. 175A, § 2; G. L. c. 174A, § 2.